Citation Nr: 1127301	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for decreased sensation, left thigh, calf and foot.

2.  Entitlement to an initial evaluation in excess of 10 percent for numbness and weakness, left arm and hand.

3.  Entitlement to a disability rating in excess of 40 percent for a chronic low back strain.

4.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to February 25, 2010, and in excess of 20 percent thereafter..

5.  Entitlement to a total rating based on unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) dated in February 2004 and December 2004.

In February 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In October 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

By rating decision in April 2011, the AMC granted a 20 percent disability rating for degenerative disc disease of the cervical spine from February 25, 2010.  However, inasmuch as a higher rating is available for degenerative disc disease of the cervical spine, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

In an April 2011 statement, the Veteran specifically requested that before a decision is made on his claims, the VA obtain and consider the following records:  a Radiology Report dated 2010 from the Nashville VA, a Pension and Compensation Examination report dated 2011 from the Nashville VA, a Physical Therapy Report dated 2010 from the Life Care Center in Centerville, Tennessee, and another Physical Therapy Report from C.M. dated 2011 from Clifton, Tennessee.

Upon reviewing the record, the Board finds that the latest VA Pension and Compensation Examination report of record is dated February 2010.  The latest VAMC outpatient record of record is dated January 2011.  The 2011 VA Pension and Compensation Examination report alluded to by the Veteran has not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, in accordance with the Veteran's request, the RO should obtain the 2011 Pension and Compensation Examination report in addition to any records of treatment for the Veteran's disorders, since January 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.


Additionally, no records from the Life Care Center in Centerville, Tennessee, have been associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with an authorization form in order to allow for the release of these records, as requested by the Veteran.

Subsequent to the issuance of the April 2011 Supplemental Statement of the Case by the AMC, the Veteran submitted additional evidence consisting of lay statements from himself, C.V. and M.V., P.V., and a January 2011 statement from a private physical therapist.  The Veteran has not waived initial RO consideration of this new evidence.  As the claims are being remanded for additional reasons, the RO will have the opportunity to consider this evidence in the first instance to avoid violating the due process rights of the Veteran.

Finally, in the October 2009 remand, the Board observed that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 295, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The RO was instructed to schedule the Veteran for a VA examination in which the examiner expressed an opinion as to whether the Veteran's service-connected disabilities prevented the Veteran from obtaining and maintaining employment consistent with his education and occupational experience.

The most recent VA Pension and Compensation Examination record of record is from February 2010.  (As noted above, the Veteran has indicated that there is a Pension and Compensation Examination record from 2011 which is not of record.)  In an addendum to the examination report, the physician indicated that the Veteran had moderate disabilities from his cervical and lumbar degenerative disc disease, and his condition would preclude him from any heavy labor activity or jobs.  Unfortunately, it appears that the physician limited his opinion to the Veteran's lumbar and cervical spine disorders and did not consider the Veteran's other service connected disorders.  Additionally, there was no discussion of the Veteran's non-service connected disorders on his employment.  On remand, the Veteran should be scheduled for an examination which adequately addresses how the Veteran's service-connected disorders affected his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his service connected disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records (to particularly include the 2011 Pension and Compensation Examination report referenced by the Veteran) and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from the Life Care Center in Centerville, Tennessee referenced by the Veteran).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  After all available records and responses from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo examination at an appropriate VA medical facility to evaluate his employability.  This examination should determine the effect of the Veteran's service-connected disabilities on his employment.

The entire claims file must be made available to the physician performing the examination(s).  The examination report(s) should include discussion of the Veteran's documented medical history and assertions, as well as an occupational and social history.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner(s) should set forth all evaluation/examination findings, along with the rationale for any conclusions reached.

The examiner(s) is(are) specifically requested to express an opinion regarding the extent to which the Veteran's service-connected chronic low back strain, degenerative disc disease of the cervical spine, numbness and weakness of the left arm and hand, and decreased sensation of the left thigh, calf, and foot alone affect his employability.

4.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations (to particularly include 38 C.F.R. §§ 3.321(b) and 4.16(b)).  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


